FERGUSON, Judge
(dissenting in part).
This appeal is brought from an order revoking probation and a judgment imposing a five-year prison sentence.
Alston entered a plea to lewd and lascivious conduct and was placed in a community-control program subject to the same conditions as a probationer. While standing on a street corner talking to acquaintances, he was seen by his probation supervisor and ordered to report to the probation office. Nothing was apparently amiss except that Alston should have been at work at the time. At the probation office he complied with an order to produce a urine sample. The sample allegedly tested positive for cocaine.
*1228A form probation violation report was filed listing four specific acts of violation. One of the charges, which the majority finds supported by the evidence, alleged that “[Y]ou will not use intoxicants to excess.... ” In legal usage cocaine is not considered an intoxicant. See Black’s Law Dictionary 957 (4th ed. 1968) (term intoxication in its popular use is restricted to alcoholic intoxication). Indeed, the allegation itself contemplates a difference between intoxicants, such as alcohol, and drugs, use of which is prohibited or controlled by statute.1 See Florida Comprehensive Drug Abuse Prevention and Control Act, chapter 893, Florida Statutes (1991).
The consumption of intoxicants is not prohibited by law; ordinarily it is only in cases of excessive use of intoxicants, in combination with some act which poses a public danger or nuisance, where the law will intervene. There was no evidence that Alston used any substance “to excess”, a phrase which presupposes that there is some permissible level of indulgence.
This case is practically on all fours with Jones v. State, 348 So.2d 942 (Fla. 2d DCA 1977), where it was held, in an opinion by Judge Grimes, that evidence that the probationer had smoked marijuana was insufficient to show a violation of the probation condition that he should not use intoxicants to excess and should not visit places where intoxicants, drugs or dangerous substances are unlawfully used.
Nothing prevents the State from refiling a new charge of a probation violation which makes allegations consistent with the evidence. I cannot subscribe to this rough justice, typical in low-level drug-use cases, which embarrasses the accused in the preparation of a defense.

. The violation alleged in full:
You will not use intoxicants to excess; nor will you visit places where intoxicants, drugs, or other dangerous substances are unlawfully sold, dispensed or used unlawfully.